Citation Nr: 0107946	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  97-33 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
residuals of a total left hip replacement with major 
revision.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a primary right total knee arthroplasty.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  This appeal arises from January 1997 and March 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied the veteran's claims for a ratings in excess of 50 
percent and 30 percent for  his left hip and right knee 
disabilities, respectively. 


REMAND

This case was remanded by the Board in November 1999 for the 
completion of VA orthopedic examinations on the veteran's 
left hip and right knee.  The veteran was scheduled for that 
examination; however, according to the examiner in March 
2000, the specific questions listed in the remand could not 
be addressed because the veteran had undergone recent 
surgery.  The evidence shows that a total left hip revision 
had been performed the previous month.  The questions, the 
examiner stated, could better be answered in six months to a 
year after he had recovered from the surgery.  Subsequently, 
the RO indicated that the veteran would be re-examined in 
March 2001.  There is no evidence that the subsequent 
examination was scheduled.  The United States Court of 
Appeals for Veterans Claims has held that a remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  As such, this case 
must be remanded to comply with the Board's November 1999 
remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

As to the veteran's right knee disability, the medical 
evidence indicates the veteran has had surgery in November 
1996 and a primary right total knee arthroplasty in July 
1998.  While the veteran's right knee was evaluated in 
February 1999 when he was seen in a VA outpatient clinic, the 
evaluation was somewhat incomplete and, as with the left hip, 
the March 2000 VA examiner was unable to address questions 
pertaining to the current status of the knee raised by a 
Board remand because of recent hip surgery.  Thus, the case 
must again be remanded for the examiner to review the file 
and provide the necessary information.  38 C.F.R. § 4.2 
(2000); Stegall, supra.  Where the record does not adequately 
reveal the current state of the claimant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

The Board further notes that the most recent examinations of 
the veteran's right knee and left hip did not include all 
relevant clinical findings pertaining to the knee and hip, 
including the presence or absence of painful motion, muscle 
fatigue, and muscle strength.  That is, the VA examination 
reports do not answer some of the points raised in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), which requires that functional 
loss be fully portrayed.  It is essential that the 
examination adequately portray the degree of functional loss.  
38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca, supra.

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
his left hip and right knee disabilities 
since March 2000.  All records identified 
that are not already on file should be 
obtained and associated with the claims 
file.  If any identified records cannot 
be obtained, the reasons therefor should 
be properly documented in the claims 
file.

2.  After completion of the above 
development, and even if no records are 
obtained, the veteran should be provided 
a VA orthopedic examination to determine 
the severity and extent of the veteran's 
left hip and right knee disabilities.  
All indicated tests, including complete 
range of motion studies, are to be 
performed.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
claims file must be made available to, 
and be reviewed by, the examiner.

A.  With regard to the veteran's 
left hip disability, the examiner is 
requested to provide findings 
indicating whether or not the 
veteran's disability requires the 
use of crutches; whether or not 
there is residual pain in the 
veteran's left hip; whether or not 
pain limits the range of motion of 
the left hip, and, if so, to what 
degree; and whether or not there is 
residual weakness in the veteran's 
left hip, and, if so, whether it is 
moderately severe or markedly 
severe.

B.  With regard to the veteran's 
right knee disability the examiner 
is requested to provide findings 
indicating whether or not there are 
chronic residuals consisting of 
severe painful motion or weakness in 
the affected extremity; and whether 
or not the veteran's disability 
results in ankylosis.

C.  With regard to both the right 
knee and left hip, the orthopedic 
examiner should also determine 
whether the knee and hip exhibit 
weakened movement, excess 
fatigability, or incoordination and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca, supra.

The report of the orthopedic examination 
should include the complete rationale for 
all opinions expressed.  Should the 
examiner determine that further testing 
or examination of the veteran is 
necessary, the RO should schedule the 
veteran for that development.

3.  After completion of the above the RO 
should review the examination report and 
the opinion(s) to determine if they are 
sufficient to properly rate the veteran's 
left hip and right knee disabilities.  If 
not, the reports should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4.  The RO should also review the claims 
file and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

5.  The RO should then readjudicate the 
issues of an increased rating for 
residuals of total left hip replacement 
with major revision and for residuals of 
primary right total knee arthroplasty, on 
the basis of all pertinent evidence of 
record and all applicable statutes, 
regulations, and case law.  If either 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to fulfill the duty to assist and to obtain additional 
medical development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


